Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered. 
The request under 37 CFR 1.46(c ) to change applicant filed 09/13/2022 is noted. However, parent US application serial number 15/731, 561 is incorrectly listed as 15/31561 in the Application Data Sheet (ADS). Appropriate correction is required. 

Claims 28-45 are pending and examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 28-45 are indefinite because the term “derived” is not clearly defined in the specification and it is unclear how a population of plants can be derived from a single plant line or its lineage. The term adds no more than an ambiguity to the claim. Therefore, it is suggested that “derived” be deleted. 

Claims 36-37 are indefinite for depending upon the cancelled claim 25. For the interest of compact prosecution, it is suggested that “claim 25” be replaced with ---claim 28---.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,791, 692 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the copending application and the issued patent are drawn to a method that employs with a population plant or seed derived from Brassica napus (canola) line YN01-429 or its lineage, or Brassica napus (canola) line YN97-262 or its lineage line, and using marker assisted selection to select from said population at least one plant or seed comprising at least one N09 SNP marker allele at a locus with N09 chromosomal interval comprising and flanked by SEQ ID NO: 1 and 111 associated with decreased fiber. 
The claims of the instant application are drawn to a method of producing meal from Brassica napus plants having low acid detergent fiber by providing a population Brassica napus plants derived from Brassica napus line YN01-429 or its lineage or Brassica napus line YN97-262 or its lineage; using marker assisted selection to analyze the population of plants or seeds thereof for the presence of at least one N09 SNP marker allele at a locus within N09 chromosomal interval comprising and flanked by SEQ ID NO:1 and SEQ ID NO:111 associated with low acid detergent fiber desirable nutritional value; selecting at least one plant or seeds thereof having the NO9 marker allele; and producing meal having low acid detergent fiber from seeds of the selected plant or the selected seeds; wherein the selected canola plant/seed have a higher protein content as compared to canola plant/seed that do not have the N09 marker allele. The claims of the issued patent a method for marker assisted canola plant selection comprising crossing a first plant from Brassica napus line YN01-429 or its lineage or Brassica napus line YN97-262 or its lineage, with a second different canola plant; wherein the first plant comprises a haplotype associated with decreased fiber comprising a SNP marker allele at a locus within N09 chromosomal interval comprising and flanked by SEQ ID NO:1 and SEQ ID NO:111, thereby producing progeny plant population, and detecting in a plant of the progeny population the haplotype associated with decreased fiber. 
The only difference between the method claims of the instant application and the issued patent method claims is that the instant claims do not explicitly recite the step of crossing a plant from Brassica napus line YN01-429 or its lineage or Brassica napus line YN97-262 or its lineage, with a second different plant to obtain the population plants/seed. Therefore, the claims of the instant application are broader in scope than the claims of the issued patent. In addition, the step of producing a meal having low acid detergent fiber from the seeds of the selected plant of the instant application claims is comparable to the step of selecting progeny plant having a haplotype associated with a decreased fiber of the issued patent claims. The limitation that the selected plant or seed have less than 15%, 44% or 49% acid detergent fiber content of the instant claims is considered to be an inherent property of the progeny plant derived from a plant from Brassica napus line YN01-429 or its lineage or Brassica napus line YN97-262 or its lineage. All other claim limitations in the instant application claims and in the issued patent claims are substantially identical. 
Further, it is noted that there was no restriction requirement in the record between a method of producing meal using a plant from Brassica napus line YN01-429 or its lineage or Brassica napus line YN97-262 or its lineage, and a method of marker assisted selection using a plant from Brassica napus line YN01-429 or its lineage or Brassica napus line YN97-262 or its lineage. Therefore, the claimed invention is obvious over the claims of the issued patent. 

Remarks
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662